Citation Nr: 1014008	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-50 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction was subsequently transferred 
to the RO in Boston, Massachusetts.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational 
and social impairment which most nearly approximates reduced 
reliability and productivity.  

2.  The Veteran is service connected for PTSD, rated as 50 
percent disabling; bilateral hearing loss, rated as 10 
percent disabling; and tinnitus, rated as 10 percent 
disabling; his combined evaluation for compensation is 60 
percent.

3.  There have been no unusual or exceptional circumstances 
warranting referral of the case for extra-schedular 
consideration; the Veteran's service-connected disabilities 
have not been shown to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in June 2009, prior to the initial 
adjudication of the claims.  The letter provided appropriate 
notice with respect to the effective-date element of the 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  It also included information on how VA determines 
the disability rating by use of the rating schedule, and 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the Veteran.  The letter also 
informed the Veteran of the assistance that VA would provide 
to obtain evidence on his behalf.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

II.  Entitlement to an increased evaluation for PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for PTSD in a 
January 2008 rating decision.  A 30 percent disability rating 
was assigned, effective December 14, 2004.  In a December 
2008 rating decision, the disability rating was increased to 
50 percent, effective January 14, 2008.  The Veteran filed 
the instant claim for an increased rating in June 2009.  He 
appeals a September 2009 rating decision maintaining a 50 
percent disability rating.

In response to his claim for an increased rating, the Veteran 
was afforded a VA examination in June 2009 to determine the 
current severity of his PTSD.  At that time, the examiner 
noted that the Veteran had been receiving treatment and group 
therapy since 2003.  The Veteran reported that he lived with 
his wife of 59 years and had three adult children and five 
grandchildren.  He also reported that his irritability and 
verbal outbursts that have interfered with the quality of the 
relationships with his wife and family, though they were 
generally close and on good terms.  Other symptoms noted 
include frequent nightmares, flashbacks, social isolation, 
and preoccupation with his thoughts and memory problems.  He 
did note that he occasionally goes out to dinner with 
friends.

Upon mental status examination, the Veteran was described as 
downcast and dysphoric with a blunted affect.  He was 
oriented to person, place and time, and thought process and 
content were unremarkable.  Insight and judgment were also 
intact.  The examiner noted that the Veteran did not 
experience obsessive or ritualistic behavior, panic attacks, 
or suicidal or homicidal thoughts.  The Veteran was also able 
to maintain personal hygiene.  Recent and remote memory were 
both mildly impaired.  The examiner noted that the Veteran 
experience persistent, moderately severe PTSD symptoms-
including re-experiencing, avoidance of stimuli associated 
with the trauma, and increased arousal-on a daily basis.  

With respect to the Veteran's occupation, the examiner noted 
that the Veteran was retired and unsure when he stopped 
working full-time.  He stopped working full time because he 
could not do physical labor.  The Veteran also noted that he 
worked part-time in plumbing supply consulting, though he 
said he stopped doing so because of distractibility and 
forgetfulness.  The examiner concluded by assigning a Global 
Assessment of Functioning (GAF) score of 45.  

VA outpatient treatment records also track the Veteran's PTSD 
symptoms during the course of the period on appeal.  In July 
2009, nightmares, poor sleep, anxiety and irritability were 
noted.  The Veteran denied poor concentration, anhednoia, 
disturbed appetite or energy, or suicidal ideation.  The 
Veteran also reported that he tried to stay busy by 
continuing his part time work as a plumber, helping friends 
of his in the business and purchasing supplies.  These 
records also indicate that the Veteran participated in group 
therapy to treat his PTSD.

In light of the evidence regarding the Veteran's PTSD, the 
Board finds that the Veteran's impairment most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned rating of 50 percent.  The evidence is not 
consistent with occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, which would warrant a 
70 percent rating.  In support of this conclusion, the Board 
notes that while the Veteran does display some depression and 
panic-like symptoms, none of the other symptoms associated 
with a rating in excess of 50 percent, such as suicidal 
ideation, obsessional rituals, impaired impulse control, or 
neglect of personal appearance, has been found.  

The Board emphasizes that symptoms recited in the criteria in 
the rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the Board has considered not only the symptoms 
listed in the rating criteria, but also the overall severity 
of the Veteran's PTSD symptomatology and resulting functional 
impairment in its determination that a high rating is not 
warranted in the Veteran's case.  The evidence indicates that 
while the Veteran does experience some difficulties with his 
family, he still maintains good relationships with his wife 
and children and occasionally goes out with friends, so it 
cannot be said that he is unable to establish and maintain 
effective relationships.  With respect to the Veteran's PTSD 
and his ability to work, the Board emphasizes that while the 
Veteran has expressed difficulties with performing work 
tasks, he has indicated that he still does occasional part 
time work in the plumbing business, so it also cannot be said 
that the Veteran is unable to establish and maintain 
effective work relationships.  Moreover, the June 2009 VA 
examiner described the symptoms and functional impairment 
resulting from Veteran's PTSD as "moderately severe."

The Board has also considered the GAF score assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran was assigned a GAF score of 45 at the June 2009 VA 
examination.  The GAF score is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.).  A score of 41-50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  

To the extent that the Veteran's PTSD encompasses serious 
symptoms, these symptoms have been described above and are 
fully contemplated by the assigned 50 percent evaluation.  
The Board is certainly aware that a GAF score between 41 and 
50 may represent an inability to work, but there is no 
indication that this is the case in the present appeal.  No 
VA examiners or other treatment providers have specified that 
PTSD prevents the Veteran from working, and he has, in fact, 
performed part-time work despite being retired.  

Finally, the Veteran has submitted no evidence showing that 
PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 50 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the 
Board concludes that the Veteran is not entitled to a 
schedular rating in excess of 50 percent rating, and his 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.



III. TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

The Veteran is service connected for PTSD, rated as 50 
percent disabling; bilateral hearing loss, rated as 10 
percent disabling; and tinnitus, rated as 10 percent 
disabling.  The combined evaluation for compensation is 60 
percent.  38 C.F.R. § 4.25.  This evaluation does not meet 
the initial criteria for schedular consideration for the 
grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether there exists an extra-schedular basis 
for the grant of entitlement to TDIU.

In this regard, the Board has considered the Veteran's 
occupational and employment background.  In his June 2009 
claim, he reported working in plumbing supplies from 2001 to 
2009, with an income of $25,000 in the past twelve months and 
a monthly income of $2053.  He also indicated that he 
completed four years of high school.  The fact that he is 
able to earn $25,000 per year and has reported no 
hospitalizations in the recent past for his service-connected 
disorders clearly underscores that this is not the type of 
scenario for which 38 C.F.R. § 4.16(b) is contemplated.  The 
Board would again point out that the disability ratings 
assigned are recognition that industrial capabilities are 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is strongly against the Veteran's claim that his 
service-connected disabilities render him unable to obtain or 
retain substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU, and the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the Veteran is free 
to reopen his claim at any time.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.

Entitlement to TDIU is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


